Case 18-17251-jkf   Doc 45   Filed 09/13/19 Entered 09/13/19 16:05:15   Desc Main
                             Document      Page 1 of 4
Case 18-17251-jkf   Doc 45   Filed 09/13/19 Entered 09/13/19 16:05:15   Desc Main
                             Document      Page 2 of 4
Case 18-17251-jkf   Doc 45   Filed 09/13/19 Entered 09/13/19 16:05:15   Desc Main
                             Document      Page 3 of 4
Case 18-17251-jkf   Doc 45   Filed 09/13/19 Entered 09/13/19 16:05:15   Desc Main
                             Document      Page 4 of 4
